Citation Nr: 0830634	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-29 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his former spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied service connection for PTSD.  In 
April 2006, the veteran submitted a notice of disagreement 
with the RO's decision.  Following the issuance of a 
Statement of the Case, the veteran submitted a timely appeal 
in August 2006.  

A hearing at the RO was held in May 2008 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran contends that he developed PTSD as a result of 
his experiences in Vietnam.  

In order to award service connection for PTSD, the record 
must contain:  (1) medical evidence diagnosing the condition 
in accordance with the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV)); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the 
claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) 
(2007); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  The RO has 
concluded that the veteran did not serve in combat with the 
enemy, noting that he received no awards or decorations 
indicative of combat service.  See VA O.G.C. Prec. Op. No. 
12-99, 65 Fed. Reg. 6,256-58 (2000) (defining combat).  That, 
however, does not end the inquiry.  

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen, 10 Vet. App. at 147.

In this case, the veteran has alleged multiple in-service 
stressors relating to his Vietnam service.  His service 
personnel records confirm that he served in Vietnam from 
October 11, 1970, to December 4, 1971.  In addition to other 
assignments, he served as an ammo handler with Service 
Battery, 2nd Battalion, 17th Artillery from October 15, 1970, 
to March 31, 1971.  He then served as a cannoneer with 
Battery A, 5th Battalion, 27th Artillery, from March 31, 1971, 
to July 27, 1971.  He served with Battery B, 1st Battalion, 
92nd Artillery from July 27, 1971, until November 28, 1971.  

In a March 2007 statement, the veteran indicated that during 
his tour of duty with the 2nd Battalion, 17th Artillery, 
located at Ban Me Thuot, the base received small arms fire 
and incoming mortars on a near-daily basis.  He recalled that 
on one occasion approximately four months after his arrival, 
the base was taking incoming fire and everyone started 
running for the bunkers.  He indicated that he was pushed by 
another soldier and he fell into a fan with no guard, 
sustaining two deep cuts which required more than 20 sutures.  
The veteran also recalled witnessing the North Vietnamese 
attempting to infiltrate their compound by coming through the 
wire perimeter.  The veteran stated that he often fired at 
the enemy from a guard tower, using an M16.  He also recalled 
that many of the soldiers in his compound were wounded and he 
witnessed approximately 8 medivacs during his time at Ban Me 
Thuot.  Finally, the veteran indicated that during his 
service with the 2nd Battalion, 17th Artillery, he went on 
weekly convoys from Ban Me Thuot to other bases to pick up 
ammo and other supplies.  On these trips, he recalled taking 
gunfire and mortar fire.  During these convoys, he saw other 
trucks in the convoy hit by enemy fire and their soldiers 
wounded.  He indicated that they were nonetheless told to 
keep going.  

At his May 2008 Board hearing, the veteran also indicated 
that from March 31, 1971, to July 27, 1971, he worked as a 
cannoneer with Battery A, 5th Battalion, 27th Artillery at 
Pleiku.  During that time, he indicated that he engaged in 
numerous firefights against the North Vietnamese who were 
trying to infiltrate the base.  He also recalled taking 
incoming every night, consisting of mortar shells and small 
arms fire.  

The veteran has also indicated that during his tour of duty 
with the 1st Battalion, 92nd Artillery in Pleiku, he took fire 
on a nightly basis.  He indicated that his job was to fire 
the Howitzers at the enemy.  The Board observes that his 
service personnel records indicate that he served with that 
unit from July 27, 1971 to November 28, 1971.  

In light of the evidence discussed immediately above, and in 
light of the evidence of record showing that the veteran has 
been diagnosed as having PTSD as a result of his in-service 
stressors, the Board finds that he has provided sufficient 
detail to trigger VA's duty to assist him in obtaining 
corroborative evidence of his claimed stressors.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part III, Subpart 
iv, Chapter 4, section H, Topic 29 (December 13, 2005).  The 
Board further notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has provided guidance in the 
corroboration of some types of noncombat stressors, including 
the corroboration, by unit history, of a veteran's depiction 
of rocket attacks.  See e.g. Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (finding that records supporting Marine 
veteran's presence with his unit at Da Nang at a time when 
his unit was attacked was sufficient to corroborate the 
stressor, without specifically showing his personal 
participation); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997) (in requiring corroboration of every detail, including 
the veteran's personal participation, VA defined 
"corroboration" too narrowly).  

In this case, the record on appeal shows that in November 
2007, the RO contacted the U.S. Armed Services Center for 
Unit Records Research (CURR) (now known as the U.S. Army & 
Joint Services Records Research Center (JSRRC)) and requested 
corroboration of the veteran's claimed stressors.  The 
service department responded that they had not researched the 
veteran's stressors, as the RO's request "does not meet the 
criteria for submitting an adequate request."  Specifically, 
the service department noted that the RO had failed to 
provide the complete time period the veteran had been 
assigned to his various units.  The record on appeal contains 
no indication that the RO followed up with the required 
information.  Thus, a remand is necessary.  

In addition, the Board notes that the record on appeal 
appears to be incomplete.  The veteran has reported on 
several occasions that while he was stationed with the 2nd 
Battalion, 17th Artillery in Buon Ma Thuot, he sustained 
severe lacerations of his left upper arm while running from 
an incoming mortar attack.  He has stated that he required 
more than 20 sutures as a result of the injury, as well as 
surgery to remove scar tissue.  

The service medical records currently associated with the 
record on appeal do not contain any notations of such an 
injury.  However, the record does contain VA clinical records 
showing that in February 1972, approximately two months after 
his separation from active service, the veteran sought 
treatment at the Boston VA Medical Center, stating that he 
had sustained lacerations of the left upper arm in Vietnam 
approximately 15 months prior.  Examination showed two 7-
centimeter hypertrophic scars of the left upper arm.  Later 
that month, the veteran underwent two surgical procedures for 
excision and revision of the scars.  

Based on the foregoing, it appears that there may be 
additional service medical records which have not yet been 
obtained.  Under the Veterans Claims Assistance Act of 2000 
(VCAA), VA is required to obtain relevant records from a 
Federal department or agency.  Indeed, VA may only end 
efforts to obtain such records if it is concluded that the 
records sought do not exist or that further attempts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) 
(2007).  The Board finds that efforts are necessary in order 
to ascertain whether additional medical records are 
available.

Finally, a review of the record indicates that in August and 
October 2005, the RO provided the veteran with letters for 
the purpose of satisfying the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  Since that time, 
however, the Court has issued a decision imposing additional 
notification requirements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that the notice requirements 
of 38 U.S.C.A. § 5103(a) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award).  The RO has not yet 
issued a letter complying with these additional requirements.  
Thus, a remand is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.

2.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records and 
request a complete copy of all service 
medical records on file pertaining to the 
veteran.

3.  The RO should assist the veteran in 
obtaining evidence to corroborate his 
claimed stressors, particularly with 
respect to the incidents described above.  
These efforts should include contacting 
JSRRC and providing them with the dates 
of the veteran's Vietnam assignments, as 
previously requested.   

4.  After conducting any additional 
evidence deemed necessary, including a VA 
medical examination if required, the RO 
should readjudicate the claim, 
considering all the evidence of record.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
be afforded the appropriate period of 
time to respond.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

